             Case 18-12471-RBR        Doc 94    Filed 02/21/19      Page 1 of 23



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          FORT LAUDERDALE DIVISION
                               www.flsb.uscourts.gov

In re:
                                                     Case No.: 18-12471-RBR
MICHAEL DAGEN and
KIM A. DAGEN,                                        Chapter 11

      Debtor-in-Possession.
___________________________/

                      CHAPTER 11 PLAN OF REORGANIZATION
                      OF MICHAEL DAGEN AND KIM A. DAGEN

                                      February 21, 2018

       MICHAEL DAGEN AND KIM A. DAGEN, the Debtor-In-Possession, by and through
undersigned counsel, and propose this Chapter 11 Plan of Reorganization in accordance with the
provisions of 11 U.S.C. §1123 of the United States Bankruptcy Code.


DEBTOR:                                              ATTORNEY FOR DEBTOR:

/s/ Michael Dagen                                    /s/ Chad Van Horn, Esq.
                                               By:
Michael Dagen                                        Chad Van Horn, Esq.
                                                     Florida Bar No. 64500
/s/ Kim A. Dagen                                     Van Horn Law Group, P.A.
                                                     330 N. Andrews Ave., Suite 450
Kim A. Dagen                                         Fort Lauderdale, Florida 33301
                                                     (954) 765-3166
                                                     (954) 756-7103 (facsimile)
                                                     Email: Chad@cvhlawgroup.com




                                        Page 1 of 23
                   Case 18-12471-RBR                       Doc 94           Filed 02/21/19                Page 2 of 23




                                                     TABLE OF CONTENTS

Definitions               .........................................................................................................................4

ARTICLE I – Introduction............................................................................................................7
  1.01    Debtor’s Chapter 11 Case ........................................................................................7
  1.02    Summary of the Plan ................................................................................................7

ARTICLE II – Classification and Treatment of Claims ...............................................................8
  2.01    Unclassified Claims .................................................................................................8
          a. Allowed Administrative Claims .......................................................................8
          b. Priority Tax Claims ..........................................................................................8
          c. United States Trustee Fees ...............................................................................9
  2.02    Classes of Secured Claims .....................................................................................10
  2.03    Classes of Priority Unsecured Claims....................................................................10
  2.04    General Unsecured Claims ....................................................................................10

ARTICLE III - Distributions ......................................................................................................12
  3.01    Method of Distribution Under the Plan .................................................................12
  3.02    No Distribution Pending Allowance ......................................................................13
  3.03    Disallowed Claims .................................................................................................13
  3.04    Disbursing Agent ...................................................................................................13
  3.05    No Recourse ...........................................................................................................13
  3.06    Amendments to Claims ..........................................................................................14
  3.07    Post-petition Interest on Claims .............................................................................14
  3.08    Unclaimed Funds ...................................................................................................14

ARTICLE IV – Executory Contracts and Unexpired Leases .....................................................14
  4.01    Assumption or Rejection of Executory Contracts and Unexpired Leases .............14

ARTICLE V - Provisions for Execution and Implementation of the Plan ..................................15
  5.01    General ...................................................................................................................15
  5.02    The Reorganized Debtor ........................................................................................15
  5.03    Funding ..................................................................................................................15
  5.04    Approval of Agreements ........................................................................................16
  5.05    No Change of Control ............................................................................................16
  5.06    Administration After the Effective Date ................................................................16
  5.07    Term of Bankruptcy Injunction or Stays ...............................................................16
  5.08    Revesting of Assets ................................................................................................16
  5.09    Discharge of Debtor ...............................................................................................16
  5.10    Injunction Related to Discharge.............................................................................17
  5.11    Injunction Against Interference with the Plan .......................................................17
  5.12    Votes Solicited in Good Faith ................................................................................17
  5.13    Payments within 90 Day of Filing .........................................................................18
  5.14    Notices ...................................................................................................................18

                                                               Page 2 of 23
                   Case 18-12471-RBR                    Doc 94         Filed 02/21/19            Page 3 of 23



     5.15         Reservation of Rights .............................................................................................18

ARTICLE VI – Confirmation and Effectiveness of the Plan .....................................................19
  6.01   Conditions Precedent to Confirmation...................................................................19
  6.02   Effect of Failure .....................................................................................................19
  6.03   Waiver of Conditions .............................................................................................20

ARTICLE VII – Retention of Jurisdiction..................................................................................20

ARTICLE VIII – Miscellaneous Provisions ...............................................................................21
  8.01   Tax Implications of the Plan ..................................................................................21
  8.02   Effectuating Documents and Further Transactions................................................21
  8.03   Post-Effective Date Fees and Expenses .................................................................21
  8.04   Amendment or Modification of Plan .....................................................................21
  8.05   Severability ............................................................................................................22
  8.06   Filing of Additional Documents ............................................................................22
  8.07   No Admissions .......................................................................................................22
  8.08   Inconsistency..........................................................................................................22
  8.09   No Interest or Attorneys’ Fees ...............................................................................23
  8.10   Successors and Assigns..........................................................................................23
  8.11   Savings Clause .......................................................................................................23
  8.12   Remedy of Defects .................................................................................................23

ARTICLE IX – Conclusion ........................................................................................................23




                                                           Page 3 of 23
              Case 18-12471-RBR         Doc 94     Filed 02/21/19     Page 4 of 23



                                         DEFINITIONS

        For the purpose of this Plan of Reorganization, the following terms shall have the
respective meanings set forth below and such meanings shall be equally applicable to the
singular and plural forms of the terms defined unless the context requires otherwise.

“Administrative Expense” shall mean any cost or expense of administration of this Estate
allowed by the Court pursuant to Section 503(b) of the Bankruptcy Code, including, without
limitation, any actual and necessary expenses of preserving the Estate and any actual and
necessary expenses of operating the business of the Debtor.

“Allowed Amount” shall mean with respect to a Claim, (a) the amount of a Claim that was
listed in the Debtor’s Schedules (as originally filed in this Case) as not disputed, contingent or
unliquidated, if the holder of such Claim has not filed a proof of claim with the Court within the
applicable period of limitation fixed by the Court pursuant to Rule 3003(c)(3) of the Rules, or (b)
if a holder of a Claim has filed a proof of claim with the Court within the applicable period of
limitation fixed by the Court pursuant to 3003(c)(3) of the Rules: (i) the amount stated in such
proof of claim or in the Schedules if no objection to such proof of claim or amount listed in the
Schedules has been interposed within the applicable period of limitation fixed by the Code or
Rules, or as otherwise fixed by the Court, or (ii) such amount as shall be fixed by an order of the
Court which has become a Final Order, if an objection has been interposed within the applicable
period of limitation fixed by the Code, the Rules, or the Court, or (c) with respect to a Fee
Request, such amount as shall be fixed by an order of the Court which has become a Final Order.
In no event shall the Allowed Amount of any Priority Claim or Unsecured Claim include interest
accrued on such Claim after the Filing Date.

“Allowed Claims” shall mean a claim (a) in respect of which a proof of claim has been filed
with the Court within the applicable period of limitation fixed by Rule 3003 or (b) scheduled in
the list of creditors prepared and filed with the Court pursuant to Rule 1007(b), and which is not
listed as disputed, contingent or unliquidated as to amount, and in either case as to which no
objection to the allowance thereof has been interposed within any applicable period of limitation
fixed by Rule 3003, or by order of the court, or as to which any such objection has been
determined by an order or judgment which is no longer subject to appeal or certiorari proceeding
and as to which no appeal or certiorari proceeding is pending. Allowed claim shall not include
interest on the principal amount of such claim subsequent to the Petition Date, except as may be
otherwise provided herein.

“Allowed Secured Claim” means an Allowed Claim secured by the Property in an amount
equal to the lesser of the Allowed Claim of that creditor or the value of the Property, as
determined by the Court pursuant to 11 U.S.C. § 506, minus the amount of any Allowed Claim
secured by a senior lien against the same Property, unless the holder of the claim elects pursuant
to § 1111(b) in which event the Allowed Secured Claim shall be equal to the Allowed Claim.

“Article” shall mean one of the numbered Articles of the Plan.

“Ballot” shall mean the ballot accompanying the Disclosure Statement upon which holders of

                                           Page 4 of 23
             Case 18-12471-RBR         Doc 94     Filed 02/21/19    Page 5 of 23



Claims and Equity Interests in each Impaired Class of Claims and Equity Interests that are
entitled to vote on the Plan shall indicate their acceptance or rejection of the Plan and, if
applicable, such other elections as may be made thereon are to be indicated.

“Ballot Deadline” shall mean the last day established by order of the Court for filing a Ballot
with the Clerk of the Court.

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as Amended, 11
U.S.C. Section 101, et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of
Florida having jurisdiction over the Chapter 11 Case.

“Business Day” shall mean a day other than a Saturday, a Sunday, or a day on which
commercial banks in Fort Lauderdale, Florida are authorized or required to close.

“Case” shall mean the Chapter 11 Case No. 18-12471-RBR, pending before the United States
Bankruptcy Court for the Southern District of Florida, in which Michael Dagen and Kim A.
Dagen are the Debtors.

“Chapter 11" means Chapter 11 of the Bankruptcy Code.

“Claim” shall have the meaning as set forth in 11 U.S.C., §101 and include any right to payment
or right to an equitable remedy for breach of performance if such breach gives rise to a right to
payment, against the Debtor in existence on or as of the Petition Date, whether or not such right
to payment or right to an equitable remedy is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, secured or unsecured.

“Class” shall mean a group of Claims or Equity Interests classified together pursuant to Article
II of the Plan.

“Confirmation Date” shall mean the date upon which the Order confirming the Plan is entered
by the Court in accordance with the provisions of Chapter 11 of the Code.

“Court” shall mean the United States Bankruptcy Court for the Southern District of Florida, in
which the Debtor’s Chapter 11 case, pursuant to which this Plan is proposed, is pending, and any
court having competent jurisdiction to hear appeals or certiorari proceedings therefrom.

“Creditor” shall mean the holder of an allowed Claim.

“Debtor” shall mean Michael Dagen and Kim A. Dagen.

“Effective Date” shall be the thirtieth (30th) day following the date upon which the Order is
entered by the Court confirming the Plan in accordance with the provisions of Chapter 11 of the
Code.



                                          Page 5 of 23
              Case 18-12471-RBR         Doc 94     Filed 02/21/19     Page 6 of 23



“Final Order” shall mean an order or a judgment of the Court which has not been stayed and as
to which order or judgment (or any revisions, modification or amendment thereof) the time to
appeal or seek review or rehearing has expired.

“Person” or “Persons” shall mean an individual, corporation, partnership, joint venture, trust,
estate, unincorporated organization, or a government or any agency or political subdivision
thereof or other entity.

“Petition Date” shall mean June 22, 2018, the date on which the Debtor filed voluntary Chapter
11 Petition with the Court.

“Plan” shall mean this Chapter 11 Plan of Reorganization in its present form or as may hereafter
be amended, modified or supplemented in accordance with the terms hereof or in accordance
with the Code.

“Pro Rata” shall mean proportionately, so that the ratio of the amount of consideration
distributed to an account of a particular Allowed Claim or Equity Interest to the Allowed
Amount of such Claim or Equity Interest is the same as the ratio of the amount of consideration
distributed on account of all Allowed Claims or Allowed Equity Interests of the Class in which
the particular Claim or Equity Interest is included to the amount of all Allowed Claims or Equity
Interests of that Class, unless otherwise defined in the Plan. Whenever a Disputed Unsecured
Claim or Disputed Equity Interest has not been finally resolved, an appropriate reserve for
payment of such Disputed Unsecured Claim or Disputed Equity Interest shall be established so
that there will be sufficient consideration available to make a Pro Rata distribution to the holder
of such Disputed Unsecured Claim or Disputed Equity Interest upon final resolution of the
dispute.

“Professional Person” mean attorneys, accountants, appraisers or other professionals within the
meaning of Section 327 of the Bankruptcy Code, employed with the approval of the Bankruptcy
Court.

“Reorganized Debtor” shall mean Michael Dagen and Kim A. Dagen.

“Rules” shall mean the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules
as adopted by the Court.

“Secured Claim” means any Claim that is secured pursuant to Section 506 of the Bankruptcy
Code.

“Secured Creditor” means any Creditor that holds a Secured Claim.




                                           Page 6 of 23
               Case 18-12471-RBR            Doc 94      Filed 02/21/19      Page 7 of 23



                                              ARTICLE I
                                              Introduction

1.01    Debtor’s Chapter 11 Case

       On March 2, 2018, Michael Dagen filed a Chapter 13 bankruptcy (Case #18-12471), and
on May 15, 2018, Kim A. Dagen filed a Chapter 13 bankruptcy (Case #18-15861). By Order
dated June 21, 2018 (DE 39), the two cases were consolidated into Case #18-12471, and by
Order dated June 21, 2018 (DE 41), the consolidated case was converted to a case under Chapter
11.

        Michael Dagen was the principal and owner of several subcontracting firms in the
construction business. Dagen Enterprises and MIK, LLC are two (2) entities owed by Michael
Dagen. Both Michael and his wife, Kim, personally guaranteed certain performance bonds
related to construction contracts entered into by the two entities. Disputes arose between certain
general contractors and the two entities resulting in a lawsuit being filed in the U.S. District
Court for the Southern District of Florida (Case No. 18-60825). Default judgments were entered
against the two entities in the amount of $1,329,013.00; however, the Dagens had already filed
for protection under the bankruptcy code, thus avoiding the entry of personal judgments. Both
entities are now out of business resulting in the Debtors owing substantial amounts to other
personally guaranteed creditors, as well.

1.02    Summary of the Plan

        This is a five (5) year Plan. The only class in the Plan is for general unsecured creditors
(Class 1) comprised of sixteen (16) allowed claims for a total of $2,426,107.29. Fifty-four
percent (54%) of the debt in Class 1 is comprised of the claim of Guarantee Company of North
America in the amount of $1,329,013.5. Class 1 will be paid 0.93% ($22,500.00) of their claims
over sixty (60) months in a two tiered payment plan, as follows

        Years 1 through 3        Quarterly payments of $625.00 ($2,500.00 per year)
        Years 4 through 5        Quarterly payments of $1,975.00 ($7,500.00 per year)

        An examination of the Debtors’ Budget History from July 2018 through November 2018
(See Budget - Exhibit “A”) reflects an average of $8,848.00/month in receipts and an average of
$9,012.00/month in disbursements for an average net loss of $176.00 per month 1. When
annualizing the income and expenses over the course of a year, the results are a total negative
cash flow for the year of $2,108.00) (see Projections - Exhibit “B”).

       On a going-forward basis, there will be a change in Debtors’ source of income which
should maintain the net income available (currently $106,000.00) for plan payments. Mrs.
Dagen will continue as a nurse earning in excess of $3,000.00 per month; however, Mr. Dagen,
has started to work for his new business, Quad Marketing Group from which he expects to
generate enough net income (approximately $5,000.00 per month) to cover the Debtor’s living

1
  Numbers for June and December have been removed including the $24,000.00 IRS refund in November as they
are extreme aberrations from the normal income and expenses

                                              Page 7 of 23
              Case 18-12471-RBR         Doc 94    Filed 02/21/19      Page 8 of 23



expenses plus $625.00 per month for the plan payments (which include VHLG legal fees being
paid over 3 years). In addition, the Debtors will be reducing their expenses (See Disclosure
Statement, Projections - “Exhibit “B”)

        The Debtors believe that the Plan provides the best and most viable solution to exit from
bankruptcy. The Disclosure Statement describes how the Debtors will implement and carry out
the Plan.


                                          ARTICLE II
                             Classification and Treatment of Claims

2.01   Unclassified Claims

       a. Allowed Administrative Claims

            Administrative expenses are costs or expenses of administering the Chapter 11 case
which are allowed under 11 U.S.C. §507(a)(2). Administrative expenses also include the value of
any goods sold to the Debtor in the ordinary course of business and received within 20 days
before the date of the bankruptcy petition, if any. All entities seeking an award by the Court of
Professional Fees and Expenses shall file their respective final applications for allowance of
compensation for services rendered and reimbursement of expenses incurred through the
Effective Date pursuant to section 330 if the Code and Rule 2016 by the date that is ten (10) days
after the Effective Date or such other date as may be fixed by the Court.

             Each holder of an Allowed Administrative Claim shall receive, in full satisfaction,
settlement, release and discharge of such Allowed Administrative Claim, either (A) an amount
equal to the unpaid amount of such Allowed Administrative Claim in cash commencing on the
later of (i) the Effective Date, (ii) the date that such Claim becomes an Allowed Administrative
Claim by a Final Order, or (iii) a date agreed to by the Claimholder and the Debtor; or (B) such
other treatment (i) as may be agreed upon in writing by the Claimholder and the Debtor, or (ii) as
the Bankruptcy Court has ordered or may order. Notwithstanding the foregoing, Allowed
Administrative Claims representing (a) liabilities, accounts payable, or other Claims or
obligations incurred in the ordinary course of business of the Debtor consistent with past
practices subsequent to the Petition Date, shall be paid or performed by the Debtor in accordance
with the terms and conditions of the particular transactions relating to such liabilities and any
agreements or contracts relating thereto; provided, notwithstanding any contract provision,
applicable law or otherwise, that entitled a holder of an Allowed Administrative Claim to post-
petition interest, no holder of an Allowed Administrative Claim shall receive post-petition
interest, on account of such Claim.

       b. Priority Tax Claims

       Each holder of an Allowed Priority Tax Claim shall receive, at the sole discretion of the
Debtor, and in full satisfaction, settlement, release, and discharge of and in exchange for such
Allowed Priority Tax Claim, (A) an amount equal to the unpaid amount of such Allowed Priority
Tax Claim in cash commencing on the later of (i) the Effective Date, (ii) the date that such Claim
                                          Page 8 of 23
                Case 18-12471-RBR           Doc 94      Filed 02/21/19      Page 9 of 23



becomes an Allowed Priority Tax Claim by a Final Order, or (iii) a date agreed to by the
Claimholder and the Debtor; (B) as provided in section 1129(a)(9)(C) of the Bankruptcy Code,
cash payments made in equal monthly installments beginning on the Effective Date, with the
final installment payable not later than the sixtieth (60th) month following the Petition Date,
together with interest (payable in arrears) on the unpaid portion thereof at 18% from the
Effective Date through the date of payment thereof; or (C) such other treatment as to which the
Debtor and such Claimholder shall have agreed in writing or the Bankruptcy Court has ordered
or may order; provided, however, that the Debtor reserves the right to pay any Allowed Priority
Tax Claim, or any remaining balance of any Allowed Priority Tax Claim, in full at any time on
or after the Effective Date without premium or penalty; and, provided further, that no holder of
an Allowed Priority Tax Claim shall be entitled to any payments on account of any pre-Effective
Date interest accrued on or penalty arising before or after the Petition Date with respect to or in
connection with such Allowed Priority Tax Claim.

        c. United States Trustee Fees

       The Debtor shall pay the United States Trustee the appropriate sum required pursuant to
28 U.S.C. §1930(a)(6) within ten days of the entry of the confirmation order for pre-confirmation
periods and simultaneously file with the Court the monthly operating reports for all pre-
confirmation periods. Furthermore, Debtor shall pay the United States Trustee the appropriate
sum required pursuant to 28 U.S.C. §1930(a)(6) for post-confirmation periods and
simultaneously file with the Court quarterly post-confirmation reports until the earlier of an
Order by this Court dismissing this case or converting this case to another chapter under the
United States Bankruptcy Code.

       The following chart lists the Debtor’s estimated Administrative expenses and their
proposed treatment under the Plan:

              TYPE                    ESTIMATED                    PROPOSED TREATMENT
                                     AMOUNT OWED
 Expenses Arising in the Ordinary                       Paid in sixty (60) equal monthly payments, with the
 Course of Business After the                           first payment due 30 days after the Effective Date of
 Petition Date                          Unknown         the Plan. The Debtors have been paying post-petition
                                                        expenses in the normal course, and do not believe
                                                        that any amounts are due and owing.
 Professional Fees, as approved by     Est.$ 15000      Paid in full on the Effective Date of the Plan, or
 the Court                                              according to a separate agreement, or according to
                                                        Court order if such fees have not been approved by
                                                        the Court on the Effective Date of the Plan.
 Clerk’s Office Fees                      $0.00                                   N/A
 Other Administrative Expenses          Est. $0.00      Paid in full on the Effective Date of the Plan, or
                                                        according to a separate agreement, or according to
                                                        Court order if such expenses have not been approved
                                                        by the Court on the Effective Date of the Plan.
 Office of the U.S. Trustee Fees       Est. $325.00     Paid in full on the Effective Date of the Plan.
 TOTAL                                Est. $15,325.00




                                               Page 9 of 23
              Case 18-12471-RBR           Doc 94    Filed 02/21/19        Page 10 of 23



2.02    Classes of Secured Claims

        Allowed Secured Claims are claims secured by property of the bankruptcy estate (or that
are subject to setoff) to the extent allowed as secured claims under 11 U.S.C. §506. If the value
of the collateral or setoffs securing the creditor’s claim is less than the amount of the creditor’s
allowed claim, the deficiency will be classified as a general unsecured claim.

        THERE ARE NO SECURED CLAIMS IN THIS CASE.

2.03 Classes of Priority Unsecured Claims

       Certain priority claims that are referred to in 11 U.S.C. §§507(a)(1), (4), (5), (6) and (7)
are required to be placed in classes. The Code requires that each holder of such a claim receive
cash on the Effective Date of the Plan equal to the Allowed amount of such claim.

        THERE ARE NO PRIORITY CLAIMS IN THIS CASE.

2.04    General Unsecured Claims

        General unsecured claims are not secured by property of the estate and are not entitled to
priority under 11 U.S.C. §507(a). The following chart identifies the Plan’s proposed treatment of
Class 1, which contains general unsecured claims against the Debtor.

              Class                   Impairment                        Treatment
 CLASS 1 – General Unsecured            Impaired    Class 1 has sixteen (16) allowed claims totaling
 Creditors                                          $2,426,107.29. Fifty four percent (54%) of the class is
                                                    comprised of the Guarantee Company of North
 Total Claims Amount:                               America claim for $1,329,013.5. Class will be paid
 $2,426,107.29                                      .93% ($22,500.00) of their claims, over sixty-six (60)
                                                    months in two tiered payments:
 Plan Payment Term: 60 months
                                                    Years 1 through 3 - Quarterly payments of $625.00
 Total Plan Payments: $22,500                       ($2,500.00 per year)

 Quarterly Plan Payment Amount:                     Years 4 through 5 - Quarterly payments of $1,975.00
 Years 1 through 3 - Quarterly                      ($7,500.00 per year)
 payments of $625.00 ($2,500.00 per
 year)

 Years 4 through 5 - Quarterly
 payments of $1,975.00 ($7,500.00
 per year)

        The Debtor’s scheduled and unsecured claims are set forth either in Schedule F and/or in
the Claims Register. The aggregate amount of claims included in Class 1 is $2,426,107.29

               Based upon the total distribution amount of $22,500.00 allowed unsecured
claimants will receive a distribution of approximately .93%. This distribution is higher than
what allowed general unsecured claimants would receive in a hypothetical Chapter 7.

                                             Page 10 of 23
                          Case 18-12471-RBR                Doc 94          Filed 02/21/19       Page 11 of 23



        The schedule of proposed payments to Class 1 – General Unsecured Creditors is as follows:


                                                                                        Quarterly     Quarterly
                                                                                                                    Total of      Total
                                                Payment     Payment         Lump Sum     Payment      Payment
Class             Creditor Name                                                                                     All Plan    Amount of
                                               Frequency    Duration        Payments     Amount        Amount
                                                                                                                   Payments      Claim
                                                                                        Years 1 - 3   Years 4 -5
 3                  Ally Bank                   LUMP          5 years          $41.88         $1.16        $3.49      $41.88      $4,503.58
                  PO Box 130424                  SUM       (20 quarters)
                Roseville MN 55113

 3                  Ally Bank                   LUMP          5 years          $80.08         $2.22        $6.67      $80.08      $8,611.12
                  PO Box 130424                  SUM       (20 quarters)
                Roseville MN 55113

 3                  Ally Bank                   LUMP          5 years          $71.99         $2.00        $6.00      $71.99      $7,741.34
                  PO Box 130424                  SUM       (20 quarters)
                Roseville MN 55113

 3                  Ally Bank                   LUMP          5 years          $81.57         $2.27        $6.80      $81.57      $8,770.44
                  PO Box 130424                  SUM       (20 quarters)
                Roseville MN 55113

 3          American Express Bank FSB          Quarterly      5 years                        $13.08       $39.24     $470.91     $50,635.81
               c/o Becket and Lee                          (20 quarters)
                  PO Box 3001
               Malvern PA 19355
 3          American Express Bank FSB          Quarterly      5 years                         $8.89       $26.67     $320.03     $34,411.38
               c/o Becket and Lee                          (20 quarters)
                  PO Box 3001
               Malvern PA 19355
 3         American Honda Finance Corp.         LUMP          5 years          $83.51         $2.32        $6.96      $83.51      $8,980.06
                  PO Box 168088                  SUM       (20 quarters)
                 Irving, TX 75016

 3        BMW Financial Services NA LLC         LUMP          5 years         $228.80         $6.36       $19.07     $228.80     $24,601.92
                 PO Box 3608                     SUM       (20 quarters)
               Dublin OH 43016

 3                  Capital One                 LUMP          5 years         $106.73         $2.96        $8.89     $106.73     $11,476.00
              15000 Capital One Drive            SUM       (20 quarters)
               Richmond, VA 23238


 3       For a Financial Business Loans, LLC   Quarterly     5 years                         $20.67       $62.00     $744.00     $80,000.00
           Assignee of Bank of Lake Mills                  (20 quarters)
               c/o Aubrey Law Firm PC
           12 Powder Springs St., Suite 240
                  Marietta, GA 33064


 3       For a Financial Business Loans, LLC   Quarterly     5 years                         $57.46      $172.37    $2,068.43   $222,412.10
           Assignee of Bank of Lake Mills                  (20 quarters)
               c/o Aubrey Law Firm PC
           12 Powder Springs St., Suite 240
                  Marietta, GA 33064




                                                             Page 11 of 23
                     Case 18-12471-RBR              Doc 94          Filed 02/21/19      Page 12 of 23



3          Ford Harrison, Esq.           LUMP          5 years         $121.36        $3.37     $10.11      $121.36      $13,049.50
      1450 Centrepark Blvd Suite 325      SUM       (20 quarters)
        West Palm Beach FL 33401


3       Guarantee Company of North      Quarterly     5 years                    $338.21      $1,014.64   $12,359.83   $1,329,013.50
               America USA
          c/o Gerard Kouri, Esq.                    (20 quarters)
       12401 Orange Drive, Suite 226
             Davie, FL 33330

3          Hilton Resorts Corp.         Quarterly      5 years                       $31.69     $95.08     $1,140.90    $122,677.90
      6355 Metrowest Blvd., Suite 180               (20 quarters)
            Orlando FL 32835

3          MBC Ventures, LLC            Quarterly      5 years                   $129.17       $387.50     $4,650.00    $500,000.00
              PO Box 6783                           (20 quarters)
           Greenville, SC 29606

3             Shaw Industries            LUMP          5 years         $113.73        $3.16      $9.48      $113.73      $12,229.14
           PO Box 2128 MD26-01            SUM       (20 quarters)
             Dalton, GA 30722

3          TD Bank USA/Target            LUMP          5 years           $0.40        $0.01      $0.03        $0.40          $43.00
               PO Box 673                 SUM       (20 quarters)
           Minneapolis MN 55440


                                                                                 $625.00      $1,875.00                $2,358,894.50


    NOTICE TO CLASS 1 --- GENERAL UNSECURED CREDITORS: Pursuant to 11 USC
    §1129(a)(15), unsecured creditors have a right to object to plan confirmation. If you object
    to confirmation of the Plan, the value of the property to be distributed under the Plan shall
    not be less than the projected disposable income of the Debtors as defined in 11 U.S.C.
    §1325(b)(2) to be received during the 5 year period beginning on the date that the first
    payment is due under the Plan (or during the period for which the Plan provides payments,
    whichever is longer).

                                                     ARTICLE III

    3.01     Method of Distribution Under the Plan

            (a) Subject to Rule 9010, and except as otherwise provided in the Plan, all distributions
    under the Plan shall be made by the Reorganized Debtor to the holder of each Allowed Claim at
    the address of such holder as listed on the Schedules and/or Proof of Claim as of the distribution
    record date unless the Debtor or Reorganized Debtor has been notified in writing of a change of
    address, including by the filing of a proof of Claim by such holder that provides an address
    different from the address reflected on the Schedules.

          (b) Any payment of Cash made by the Reorganized Debtor pursuant to the Plan shall be
    made by check drawn on a domestic bank or by wire transfer.

             (c) Any payment or distribution required to be made under the Plan on a day other than a

                                                      Page 12 of 23
             Case 18-12471-RBR          Doc 94     Filed 02/21/19     Page 13 of 23



Business Day shall be made on the next succeeding Business Day.

        (d) Any distributions of Cash or other property pursuant to the Plan that is unclaimed for
a period of 90 days after the distribution date shall constitute Unclaimed Funds and any
entitlement of any holder of any Claim to such distributions shall be extinguished and forever
barred.

        (e) Unless otherwise provided herein, all initial distributions and deliveries to be made on
the Effective Date shall be made on the initial distribution date. Subsequent distributions shall be
made in accordance with the terms set forth in the Plan.

3.02   No Distribution Pending Allowance

        Notwithstanding any other provision of the Plan, if any portion of a Claim is disputed, the
full amount of such Claim shall be treated as a Disputed Claim for purposes of this Plan, and no
payment or distribution provided under the Plan shall be made on account of such Claim unless
and until such Disputed Claim becomes an Allowed Claim or Allowed Equity Interest (in whole
or in part).

3.03   Disallowed Claims and Disputed Claims

                All Claims held by Persons against whom the Debtor or Reorganized Debtor has
commenced an Action under sections 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Code,
shall be deemed "disallowed" Claims pursuant to section 502(d) of the Code and holders of such
Claims shall not be entitled to vote to accept or reject the Plan. Claims that are deemed
disallowed shall continue to be disallowed for all purposes until the Avoidance Action against
such party has been settled or resolved by Final Order and any sums due to the Estates from such
party have been paid. Notwithstanding any other provision of the Plan, if any portion of a Claim
is disputed, the full amount of such Claim shall be treated as a disputed claim for purposes of this
Plan, and no payment or distribution provided under the Plan shall be made on account of such
Claim unless and until such disputed claim becomes an allowed claim or allowed equity interest
(in whole or in part).

3.04   Disbursing Agent

        The Reorganized Debtor, or such Person(s) as the Reorganized Debtor may designate
with approval of the Court, will act as disbursing agent under the Plan with respect to all
Distributions to holders of Claims and Equity Interests, and will make all distributions required
to be distributed under the applicable provisions of the Plan.

3.05   No Recourse

       Notwithstanding that the Allowed Amount of any particular Disputed Claim is
reconsidered under the applicable provisions of the Code and Rules or is Allowed in an amount
for which after application of the payment priorities established by the Plan there is insufficient
value to provide a recovery equal to that received by other holders of Allowed Claims in the

                                          Page 13 of 23
             Case 18-12471-RBR          Doc 94     Filed 02/21/19     Page 14 of 23



respective Class, no Claim holder shall have recourse against the Disbursing Agents, the Debtor,
the Reorganized Debtor, or any of their respective professionals, consultants, or affiliates or
respective successors or assigns, or any of the Debtor’s respective property. However, nothing in
the Plan shall modify any right of a holder of a Claim under section 502(j) of the Code. THE
ESTIMATION OF CLAIMS AND ESTABLISHMENT OF RESERVES UNDER THE
PLAN MAY LIMIT THE DISTRIBUTION TO BE MADE ON INDIVIDUAL DISPUTED
CLAIMS, REGARDLESS OF THE AMOUNT FINALLY ALLOWED ON ACCOUNT
OF SUCH DISPUTED CLAIMS.

3.06   Amendments to Claims

       A Claim may be amended prior to the Confirmation Date only as agreed upon by the
Debtor and the holder of such Claim, or as otherwise permitted by the Court, the Rules or
applicable law. After the Confirmation Date, a Claim may not be amended without the
authorization of the Court. Any amendment to a Claim filed after the Confirmation Date shall be
deemed disallowed in full and expunged without any action by the Debtor, the Reorganized
Debtor or the Estate, unless the Claim holder has obtained prior Court authorization for the filing
of such amendment.

3.07   Post-petition Interest on Claims

       Unless expressly provided in the Plan, the Confirmation Order, or any contract,
instrument, release, settlement, or other agreement entered into in connection with the Plan or
required by applicable law, post-petition interest shall not accrue on or after the Petition Date on
account of any Claim.

3.08   Unclaimed Funds

        Upon return of any plan distribution, Debtor shall issue letter correspondence to the last
known address indicated on Debtor’s schedules or applicable proof of claim. Debtor’s
correspondence shall include a check for the applicable Plan Payment and provide all necessary
case information to enable Creditor’s determination of the applicability of Debtor’s plan
payment. Any payments made pursuant to Plan that are unclaimed for a period of six (6) months
shall be forfeited by the holder and will be re-deposited in the Disbursing Agent's account in
accordance with 11 U.S.C. §347(b).

                                        ARTICLE IV
                           Executory Contracts and Unexpired Leases

4.01   Assumption or Rejection of Executory Contracts and Unexpired Leases

         The Plan provides that all executory contracts and unexpired leases to which the Debtor
is a party will be assumed. To the extent that any executory contract is not assumed, any claims
arising thereunder will be deemed unsecured claims pursuant to Class 1, for purposes of
treatment and distribution under the Plan. The deadline for filing a proof of claim based on a
claim arising from the rejection of a lease or contract will be set by the Court at the Confirmation

                                          Page 14 of 23
             Case 18-12471-RBR         Doc 94     Filed 02/21/19     Page 15 of 23



Hearing. Any claim based on the rejection of a contract or lease will be barred if the proof of
claim is not timely filed, unless the Court orders otherwise.

NOTICE TO PARTIES OF ALL EXECUTORY CONTRACTS AND UNEXPIRED
LEASES TO WHICH THE DEBTOR IS A PARTY: The Plan provides that all executory
contracts and unexpired leases to which the Debtor is a party will be assumed. To the
extent that any executory contract is not assumed and assigned, any claims arising
thereunder will be deemed unsecured claims pursuant to Class 1, for purposes of treatment
and distribution under the Plan.

                                         ARTICLE V
                    Provisions for Execution and Implementation of the Plan

5.01   General

       Upon confirmation of the Plan, and in accordance with the confirmation order, the Debtor
or Reorganized Debtor, as the case may be, will be authorized to take all necessary steps, and
perform all necessary acts, to consummate the terms and conditions of the Plan. In addition to the
provisions set forth elsewhere in the Plan, the following shall constitute the means for
implementation of the Plan.

5.02   The Reorganized Debtor

        Except as otherwise provided in the Plan and the Confirmation Order, on the Effective
Date, Reorganized Debtor shall be vested with all of the property of the Estate free and clear of
all Claims, liens, encumbrances, charges, and other interests, including but not limited to that of
holders of Claims and holders of Equity Interests. The Reorganized Debtor shall assume all of
the Debtor’s rights, obligations and liabilities under the Plan.

5.03   Funding

       The funds to make the initial payments will come from the Debtor in Possession. Funds
to be used to make cash payments pursuant to the Plan shall be derived from Debtor’s income
from Debtor’s law practices.

         To the extent that the Debtor wishes to prepay any amounts due under the Plan from
exempt assets or other third party sources, the Debtor reserves the right to do so without penalty
and to seek the entry of a final decree closing this case. The Debtor, as reorganized, will retain
and will be revested in all property of the Estate, excepting property which is to be sold or
otherwise disposed of as provided herein, executory contracts which are rejected pursuant to the
Plan and property transferred to Creditors of the Debtor pursuant to the expressed terms hereof.
The retained property shall be used by the Debtor in the ordinary course of Debtor’s personal
affairs.




                                          Page 15 of 23
             Case 18-12471-RBR         Doc 94     Filed 02/21/19    Page 16 of 23



5.04   Approval of Agreements

        Entry of the Confirmation Order shall constitute approval of the Plan Documents and all
such transactions, subject to the occurrence of the Effective Date.

5.05   No Change of Control

       Any acceleration, vesting or similar change of control rights of any Person or Entity in an
arrangement with the Debtor that could otherwise be triggered by the entry of the Confirmation
Order or the consummation of the Plan or any of the transactions contemplated thereby shall be
deemed to be waived and of no force or effect.

5.06   Administration After the Effective Date

       After the Effective Date, the Reorganized Debtor may use, acquire, and dispose of the
property, free of any restrictions of the Code and Rules.

5.07   Term of Bankruptcy Injunction or Stays

        All injunctions or stays provided for in the Case under sections 105 or 362 of the Code,
or otherwise, and in existence on the Confirmation Date, shall remain in full force and effect
until the Effective Date.

5.08   Revesting of Assets

        Except as otherwise provided in the Plan, pursuant to section 1141 of the Code, the
property of the Estate of the Debtor, shall revest in the Reorganized Debtor on the Effective
Date, free and clear of all Liens, Claims and interests of holders of Claims and Equity Interests,
except as otherwise provided in the Plan or the Confirmation Order.

5.09   Discharge of Debtor

        Debtor shall receive a discharge upon completion of all payments under the Plan or upon
satisfaction of §1141(d)(5)(B), the Reorganized Debtor will be discharged, pursuant to section
1141(d)(1) of the Bankruptcy Code, from all Claims and debts that arose before the Effective
Date of this Plan and from any liability of any kind whether or not: (a) a proof of Claim is filed
or deemed to be filed under Section 501 of the Bankruptcy Code; (b) such Claim is allowed
under section 502 of the Bankruptcy Code; or (c) the holder of such Claim has accepted the Plan,
PURSUANT TO 11 U.S.C. §1141(D)(5), DEBTOR WILL NOT RECEIVE A DISCHARGE
UNTIL COMPLETION OF ALL PAYMENTS UNDER THE PLAN.

        On the Effective Date, all persons who have held, hold or may hold Claims against the
Debtor, will be enjoined from taking any of the following actions or affecting the Reorganized
Debtor, the Debtor’s Estate, the assets or properties of the Reorganized Debtor, other than
actions brought to enforce any rights or obligations under the Plan or appeals, if any, from the
Confirmation Order: (i) commencing, conducting or continuing in any manner, directly or

                                          Page 16 of 23
             Case 18-12471-RBR          Doc 94     Filed 02/21/19     Page 17 of 23



indirectly, any suit, action or other proceeding of any kind against the Reorganized Debtor; (ii)
enforcing, levying, attaching, collecting or otherwise recovering by any manner or means
whether directly or indirectly any judgment, award, decree or order against the Reorganized
Debtor or the Debtor’s Estate or the assets or properties of the Reorganized Debtor or the
Debtor’s Estate; (iii) creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any encumbrance of any kind against the Reorganized Debtor or the Debtor’s Estate
or any direct or indirect successor-in-interest to the Reorganized Debtor, or any assets or
properties of any such transferee or successor other than as contemplated by the Plan; (iv)
asserting any set off, right of subrogation or recoupment of any kind, directly or indirectly,
against any obligation due the Reorganized Debtor or the Debtor’s Estate or the assets or
property of the Reorganized Debtor, or any direct or indirect transferee of any assets or property
of, successor-in-interest to, the Reorganized Debtor; and (v) proceeding in any manner in any
place whatsoever that does not conform or comply with the provisions of the Plan.

5.10   Injunction Related to Discharge

        Except as otherwise expressly provided in the Plan, the Confirmation Order or a separate
order of the Court, all Persons who have held, hold or may hold Claims against the Debtor, or
Equity Interests in the Debtor, are permanently enjoined, on and after the Effective Date, from (i)
commencing or continuing in any manner any action or other proceeding of any kind with
respect to any such Claim or Equity Interest, (ii) enforcing, attaching, collecting or recovering by
any manner or means of any judgment, award, decree or order against the Debtor, on account of
any such Claim or Equity Interest, (iii) creating, perfecting or enforcing any Lien or asserting
control of any kind against the Debtor or against the property or interests in property of the
Debtor on account of any such Claim or Equity Interest, and (iv) asserting any right of setoff,
subrogation or recoupment of any kind against any obligation due from the Debtor or against the
property or interests in property of the Debtor on account of any such Claim or Equity Interest.
Such injunctions shall extend to successors of the Debtor (including, without limitation, the
Reorganized Debtor) and the respective properties and interests in property.

5.11   Injunction Against Interference with the Plan

       No entity may commence or continue any action or proceeding, or perform any act
whatsoever to interfere with the implementation and consummation of this Plan and the
payments to be made hereunder, as long as said payments are made pursuant to the terms of the
Plan. The Court retains jurisdiction to impose sanctions for any such interference, including but
not limited to compensatory damages, attorney's fees and costs and, if appropriate, punitive
damage.

5.12   Votes Solicited in Good Faith

        The Debtor has, and upon confirmation of the Plan shall be deemed to have, solicited
acceptances of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, and on account of such solicitation will not, be liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan.

                                          Page 17 of 23
             Case 18-12471-RBR          Doc 94     Filed 02/21/19      Page 18 of 23



5.13   Payments Within 90 Days of Filing

        All payments made within ninety (90) days prior to the Petition Date were made in the
ordinary course. Therefore, it is not in the best interests of the creditors to pursue litigation
relating to the transfers.

5.14   Notices

       Any notice described in or required by the terms of this Plan or the Code and Rules shall
be deemed to have been properly given when actually received or if mailed, five days after the
day of mailing, if such shall have been sent by certified mail, return receipt requested, and if sent
to:

The Reorganized Debtor addressed to:                  Michael Dagen and Kim A. Dagen
                                                      2221 SW 131st Terrace
                                                      Davie, FL 33325-5137

With copies to:                                       VAN HORN LAW GROUP, P.A.
                                                      Attention: Chad Van Horn, Esq.
                                                      330 N. Andrews Ave., Suite 450
                                                      Fort Lauderdale, FL 33301

and                                                   Office of the U.S. Trustee
                                                      51 SW First Avenue, Room 1204
                                                      Miami, FL 33130


5.15     Reservation of Rights

       The Debtor reserve the right, after confirmation, to seek the closing of this bankruptcy
proceeding prior to the entry of an Order of Discharge, upon the payment of the initial payments
under this Plan, payment of all outstanding quarterly United States Trustee Fees, and the filing of
any outstanding federal income tax returns. Such a request may be granted only upon notice and
hearing, with the notice to all creditors and interested parties. If such request is granted, then
upon the satisfaction of all payments required to be paid pursuant to the Plan to Class 1 or five
(5) years from the Effective Date, whichever is longer, the Debtor shall receive a discharge.
THIS PARAGRAPH ONLY PRESERVES THE DEBTOR’S RIGHT TO SEEK THE
RELIEF DESCRIBED ABOVE AND DOES NOT CONCLUSIVELY GRANT SUCH
RELIEF. CREDITORS’ AND INTERESTED PARTIES’ RIGHTS TO OBJECT TO
SUCH RELIEF SHALL SIMILARLY BE PRESERVED UNTIL SUCH TIME AS IT IS
REQUESTED BY THE DEBTOR AFTER CONFIRMATION.




                                           Page 18 of 23
             Case 18-12471-RBR          Doc 94     Filed 02/21/19      Page 19 of 23



                                         ARTICLE VI
                            Confirmation and Effectiveness of the Plan

6.01 Conditions Precedent to Confirmation

        The Plan shall not be confirmed by the Court unless and until the following conditions
shall have been satisfied or waived pursuant to Section 6.01 of the Plan:

        (i) The Confirmation Order shall be in form and substance reasonably acceptable to the
Debtor and include, among other things, a finding of fact that the Debtor and the Reorganized
Debtor, acted in good faith within the meaning of and with respect to all of the actions described
in section 1125(e) of the Code and are, therefore, not liable for the violation of any applicable
law, rule or regulation governing such actions; and

        (ii) All exhibits to the Plan, including those to be contained in the Plan Supplement, shall
be in form and substance reasonably acceptable to the Debtor and approved by the Court.

       (iii) The Confirmation Order shall have been entered and shall be a Final Order (with no
modification or amendment thereof), and there shall be no stay or injunction that would prevent
the occurrence of the Effective Date;

       (iv) The statutory fees owing to the United States Trustee shall have been paid in full;
and

        (v) All other actions, authorizations, filings consents and regulatory approvals required
(if any) shall have been obtained, effected or executed in a manner acceptable to the Debtor and
remain in full force and effect or, if waivable, waived by the Person or Persons entitled to the
benefit thereof.

6.02   Effect of Failure

         If each condition to the Effective Date specified in the Plan has not been satisfied or duly
waived within ninety (90) days after the Confirmation Date, then upon the filing of a motion by
the Debtor made before the time that all conditions have been satisfied or duly waived, the
Confirmation Order will be vacated by the Court; provided, however, that notwithstanding the
filing of such a motion, the Confirmation Order shall not be vacated if each of the conditions to
the Effective Date is either satisfied or duly waived before the Court enters an order granting the
relief requested in such motion. If the Confirmation Order is vacated, the Plan shall be deemed
null and void in all respects, including without limitation the discharge of Claims pursuant to
section 1141 of the Code and the assumptions or rejections of executory contracts and unexpired
leases as provided by the Plan, and nothing contained herein shall (l) constitute a waiver or
release of any Action by, or Claims against, the Debtor or (2) prejudice in any manner the rights
of the Debtor.




                                           Page 19 of 23
               Case 18-12471-RBR        Doc 94     Filed 02/21/19      Page 20 of 23



6.03      Waiver of Conditions

        The Debtor may waive one or more of the conditions precedent to confirmation of the
Plan, or the condition precedent to effectiveness of the Plan set forth in Section 6.01 of the Plan.
The Debtor may waive in writing one or more of the other conditions precedent to confirmation
and effectiveness of the Plan, without further notice to parties in interest or the Court without a
prior hearing.

                                         ARTICLE VII
                                     Retention of Jurisdiction

       The Court shall have exclusive jurisdiction of all matters arising out of, and related to, the
Case and the Plan pursuant to, and for the purposes of, sections 105(a) and 1142 of the Code and
for, among other things, the following purposes:

        A.      Determination of all issues and disputes regarding title to property of the estate,
and determination of all causes of action, controversies, duties or conflicts, whether or not
subject to litigation or proceedings pending as of the Confirmation date, between the Debtor and
any other party, including but not limited to, any right of the Debtor to recover assets pursuant to
the provisions of the Code and Rules.

        B.      Fix allowances of compensation and reimbursement of expenses pursuant to §330
of the Code.

        C.      Correct any defect, cure any omission, or reconcile any inconsistency in this Plan
or the Order of Confirmation as may be necessary or appropriate to carry out the purposes and
intent of this Plan.

        D.      Determine pending applications for the assumption or rejection of executory
contracts and unexpired leases under §365 of the Code and determine the allowance of Claims
resulting therefrom;

          E.    To consider any amendments or modifications to this Plan.

        F.      To issue such orders as are necessary or appropriate to carry out the provisions of
this Plan, including without limitation the appointment of a person pursuant to F.R.C.P. Rule 70
and Rule 7070 of the Rules to act, execute and deliver documents on behalf of the Debtor to
implement and consummate this Plan.

          G.    To enjoin the interference with the implementation and consummation of the
Plan.

          H.    To liquidate damages in connection with any disputed contingent or unliquidated
claims.




                                           Page 20 of 23
             Case 18-12471-RBR          Doc 94     Filed 02/21/19     Page 21 of 23



       I.     To hear and determine all controversies and disputes that may arise in connection
with this Chapter 11 case and in connection with the interpretation and implementation of the
Plan.

        J.      To determine any and all applications, adversary proceedings or contested matters
pending on the Confirmation Date and arising under Chapter 11 of the Code or arising in or
related to the Debtor’s reorganization case under Chapter 11 and Title 11 of the Code.

       K.      For such other matters as may be set forth in the Order of Confirmation.

                                        ARTICLE VIII
                                    Miscellaneous Provisions

8.01   Tax Implications of the Plan.

        The tax consequences of the implementation of the Plan to a specific creditor will depend
on a number of factors, including whether the Creditor’s Claim constitutes a “security” for
federal income tax purposes, whether a Creditor has already taken a deduction of loss with
respect to its Claim and the timing of any distributions under the Plan. It is possible that certain
creditors will recognize gain or income as a result of distributions under the Plan. There also may
be state, local or foreign tax considerations applicable to particular holders of Claims, none of
which are discussed herein. Each holder of a Claim or any other party in interest in this case is
strongly urged to consult with their tax advisor regarding the federal, state and local income and
other tax consequences that the implementation of this Plan may have on them.

8.02   Effectuating Documents and Further Transactions.

         The Debtor or Reorganized Debtor, as the case may be, is authorized to execute, deliver,
file or record such contracts, instruments, releases and other agreements or documents and take
such actions as may be necessary or appropriate to implement, effectuate and further evidence
the terms and conditions of the Plan and any notes or securities issued pursuant to the Plan.

8.03   Post-Effective Date Fees and Expenses

        From and after the Effective Date, the Reorganized Debtor shall, in the ordinary course of
business and without the necessity for any approval by the Court, pay the reasonable fees and
expenses of Professionals thereafter incurred by the Reorganized Debtor, including, without
limitation, those fees and expenses incurred in connection with the implementation and
consummation of the Plan.

8.04   Amendment or Modification of Plan

       Alterations, amendments or modifications of the Plan may be proposed in writing by the
Debtor at any time prior to the Confirmation Date in conformity with section 1127(a) of the
Code, provided that the Plan, as altered, amended or modified, satisfies the conditions of sections
1122, 1123 and 1129 of the Code, and the Debtor shall have complied with section 1125 of the

                                          Page 21 of 23
             Case 18-12471-RBR         Doc 94     Filed 02/21/19     Page 22 of 23



Code. The Plan may be altered, amended or modified by the Debtor at any time after the
Confirmation Date in conformity with section 1127(b) of the Code, provided that the Plan, as
altered, amended or modified, satisfies the requirements of sections 1122 and 1123 of the Code
and the Court, after notice and a hearing, confirms the Plan, as altered, amended or modified,
under section 1129 of the Code and the circumstances warrant such alterations, amendments or
modifications. A holder of a Claim that has accepted the Plan shall be deemed to have accepted
the Plan, as altered, amended or modified, if the proposed alteration, amendment or modification
does not materially and adversely change the treatment of the Claim of such holder. Prior to the
Effective Date, the Debtor, and without the approval of the Bankruptcy Court, and without notice
to all holders of Claims and Interests, insofar as it does not materially adversely affect the
interests of holders of Claims and Interests, may correct any defect, omission or inconsistency in
this Plan in such manner and to such extent as may be necessary to expedite the execution of this
Plan.

8.05   Severability

        In the event that the Court determines, prior to the Confirmation Date, that any provision
in the Plan is invalid, void or unenforceable, such provision shall be invalid, void or
unenforceable with respect to the holder or holders of such Claims or Equity Interests as to
which the provision is determined to be invalid, void or unenforceable. The invalidity, voidness
or unenforceability of any such provision shall in no way limit or affect the enforceability and
operative effect of any other provision of the Plan. The Court, at the request of the Debtor, shall
have the power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered
or interpreted. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or interpreted in accordance
with the foregoing, is valid and enforceable pursuant to its terms.

8.06   Filing of Additional Documents

        On or before Substantial Consummation of the Plan, the Debtor shall file with the Court
such agreements and other documents as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan.

8.07   No Admissions

        Notwithstanding anything in the Plan to the contrary, nothing contained in the Plan shall
be deemed as an admission by any Person with respect to any matter set forth in the Plan or
herein.

8.08   Inconsistency

       In the event of any inconsistency between the Plan and the Disclosure Statement, any
Exhibit to the Plan or the Disclosure Statement or any other instrument or document created or
executed pursuant to the Plan, the Plan shall govern. In the event of any inconsistency between

                                          Page 22 of 23
             Case 18-12471-RBR          Doc 94     Filed 02/21/19     Page 23 of 23



the Plan and the Confirmation Order, the Confirmation Order shall govern.

8.09   No Interest or Attorneys' Fees

       Except as otherwise provided under the Plan, or as ordered by the Court, no interest,
penalty or other charge, including any late charge, arising from and after the Petition Date, and
no award or reimbursement of any attorneys' fees or other related cost or disbursement, shall be
allowed on, or in connection with, any Claim, unless otherwise provided under the Plan or
awarded by the Court.

8.10   Successors and Assigns

        This Plan and all the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

8.11   Savings Clause

       Any minor defect or inconsistency in the Plan may be corrected or amended by the
Confirmation Order.

8.12   Remedy of Defects

   After the Effective Date, the Reorganized Debtor may, with approval of the Court, and so
long as it does not materially and adversely affect the interests of Creditors, remedy any defect or
omission or reconcile any inconsistencies in the Plan or in the Confirmation Order in such
manner as may be necessary to carry out the purposes and effect of the Plan and in form and
substance satisfactory to the Reorganized Debtor.

                                          ARTICLE IX
                                           Conclusion

        The aforementioned provisions shall constitute the Plan of Reorganization of the Debtor.
This Plan, when confirmed will be deemed binding on the Debtor, the Reorganized Debtor, and
all creditors and parties in interest.




                                          Page 23 of 23
